Exhibit 10.12

GUARANTY

This GUARANTY (“Guaranty”) is made effective as of October 1, 2015 by WRIGHT
MEDICAL GROUP N.V., a public limited company (naamloze vennootschap)
incorporated under the laws of the Netherlands (“Guarantor”), in favor of Robert
J. Palmisano (“Executive”).

WHEREAS, Wright Medical Group, Inc., a Delaware corporation (“Wright”), and
Executive have entered into an Employment Agreement (the “Employment Agreement”)
dated as of October 1, 2015;

WHEREAS, Guarantor owns, directly or indirectly, all of the issued and
outstanding shares of capital stock of Wright and is the ultimate parent company
of Wright and has independent means of assessing the financial condition and
business of Wright;

WHEREAS, in connection with the execution of the Employment Agreement, Executive
has insisted that Guarantor execute this Guaranty;

WHEREAS, Guarantor has examined the Employment Agreement and is fully cognizant
of the covenants and agreements contained therein and its obligations under this
Guaranty with respect to the Employment Agreement.

NOW, THEREFORE, in consideration of the premises, which shall be considered an
integral part hereof and not as mere recitals hereto, and other good and
valuable consideration, the receipt and sufficiency whereof is hereby
acknowledged, Guarantor, intending to be legally bound, agrees as follows:

1. Guarantor, in its capacity as (indirect) shareholder of Wright, hereby
unconditionally and irrevocably guarantees to Executive with respect to the
Employment Agreement the full and prompt performance and observance of all
covenants, agreements, obligations and liabilities provided in the Employment
Agreement to be performed and observed by Wright, its successors, and assigns,
including the due and punctual payment of all amounts which are or may become
due and payable by Wright thereunder when and as the same shall become due and
payable (collectively, “Wright’s Obligations”) and the Guarantor further agrees
to pay all expenses (including attorneys’ fees and legal expenses) paid or
incurred by Executive in endeavoring to collect the Wright’s Obligations, or any
part thereof, and in enforcing this Guaranty. The Guarantor acknowledges and
agrees that, with respect to all of Wright’s Obligations to pay money, such
Guaranty shall be a guaranty of payment and performance and not of collection.

2. Guarantor agrees that its obligations hereunder shall not be terminated,
reduced, or affected in any way by reason of: (a) the assertion by Wright
against Executive of any right or remedy for the enforcement of the obligations
of Wright under the Employment Agreement, or (b) the waiver by Executive of, or
its failure to enforce, any of the terms, covenants, or conditions of the
Employment Agreement, or (c) the granting of any indulgence or extension of time
to Wright or (d) the assertion by Wright against Executive of any right or
remedy for the enforcement of the obligations of Executive under the Employment
Agreement.

3. Executive agrees that it will not make demand on Guarantor under this
Guaranty until such time as Executive has given Wright written notice of default
by Wright under the Employment Agreement or Wright is then subject to a
proceeding for relief (as defined in

 

1



--------------------------------------------------------------------------------

Paragraph 4 below). Provided that Executive complies with the immediately
preceding sentence, Guarantor agrees that Executive may at its option proceed
against Guarantor without having commenced any legal proceeding or having
obtained any judgment against Wright. Except as set forth in this Paragraph 3,
Guarantor waives the right, whether legal or equitable, statutory or
non-statutory, to require pursuit of any remedies against Wright or any other
person or that resort be had to any other security or to any balance of any
account or credit, before pursuit against Guarantor under this Guaranty, notice
of the acceptance by Executive of this Guaranty, notice of the existence or
creation or non-payment of all or any of the Wright’s Obligations, and
presentment, demand, notice of dishonor, protest, and all other notices
whatsoever.

4. The liability of Guarantor hereunder is unconditional and absolute and,
without limiting the generality of the foregoing, shall not be released or
otherwise affected by (a) the release or discharge of Wright in any insolvency,
bankruptcy, reorganization, receivership, or other debtor relief proceeding
involving Wright (collectively “proceeding for relief”); (b) the impairment,
limitation, or modification of the liability of Wright in any proceeding for
relief, or of any remedy for the enforcement of Wright’s liability under the
Employment Agreement, resulting from the operation of any law relating to
bankruptcy, insolvency, or similar proceeding or other law or from any decision
in any court; (c) the cessation from any cause whatsoever of the liability of
Wright; (d) the invalidity or unenforceability, in whole or in part, of the
Employment Agreement; (e) any modification or amendment of or supplement to the
Employment Agreement; (f) any acceleration, extension, renewal, settlement,
compromise, waiver or release in respect of any of Wright’s Obligations by
operation of law or otherwise; (g) any change in the corporate existence,
structure or ownership of Wright or the Guarantor; or (h) any other act,
omission to act, delay of any kind by any party hereto or any other person, or
any other circumstance whatsoever that might, but for the provisions of this
Guaranty, constitute a legal or equitable discharge of the obligations of the
Guarantor hereunder.

5. This Guaranty shall continue to be effective until Wright’s Obligations and
all of obligations of the Guarantor hereunder shall have been indefeasibly
performed in full. If at any time any performance by Wright to Executive under
the Employment Agreement is rescinded or must otherwise be returned by Executive
upon any proceeding for relief involving Wright, then Guarantor’s obligations
hereunder with respect to such Wright’s Obligation shall be reinstated at such
time as though such Wright’s Obligation had become due and had not been
performed.

6. Until such time as this Guaranty shall have been discontinued and Executive
shall have received indefeasible payment of the full amount of all Wright’s
Obligations and of all obligations of the Guarantor hereunder, no payment made
by or for the account of the Guarantor pursuant to this Guaranty shall entitle
the Guarantor by subrogation or otherwise to any payment by Wright from or out
of any property of Wright and the Guarantor shall not exercise any right or
remedy against Wright or any property of Wright by reason of any performance by
the Guarantor of this Guaranty.

7. This Guaranty shall be binding upon Guarantor, its successors and assigns,
and shall inure to the benefit of Executive, and Executive’s heirs, successors
and assigns.

8. This Guaranty is the complete obligation of Guarantor with respect to its
subject matter and supersedes all prior agreements and understandings and may
not be amended, nor any of its terms waived except in a writing signed by
Guarantor and Executive. This Guaranty shall be governed by the laws of the
State of Delaware without giving effect to any choice or conflict of law
provision or rule (whether of the State of Delaware or any other jurisdiction).

 

2



--------------------------------------------------------------------------------

9. AT THE OPTION OF EXECUTIVE, THIS GUARANTY MAY BE ENFORCED IN ANY FEDERAL
COURT OR TENNESSEE STATE COURT SITTING IN SHELBY COUNTY, TENNESSEE; AND THE
GUARANTOR CONSENTS TO THE JURISDICTION AND VENUE OF ANY SUCH COURT AND WAIVES
ANY ARGUMENT THAT VENUE IN SUCH FORUMS IS NOT CONVENIENT. IN THE EVENT THE
GUARANTOR COMMENCES ANY ACTION IN ANOTHER JURISDICTION OR VENUE UNDER ANY TORT
OR CONTRACT THEORY ARISING DIRECTLY OR INDIRECTLY FROM THE RELATIONSHIP CREATED
BY THIS GUARANTY, EXECUTIVE AT ITS OPTION SHALL BE ENTITLED TO HAVE THE CASE
TRANSFERRED TO ONE OF THE JURISDICTIONS AND VENUES ABOVE-DESCRIBED, OR IF SUCH
TRANSFER CANNOT BE ACCOMPLISHED UNDER APPLICABLE LAW, TO HAVE SUCH CASE
DISMISSED WITHOUT PREJUDICE.

10. EACH OF THE GUARANTOR AND EXECUTIVE, BY ITS ACCEPTANCE OF THIS GUARANTY,
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

[Signature page follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Guarantor has caused this Guaranty to be
executed in its name and on its behalf by its duly authorized director effective
as of the date first written above.

 

WRIGHT MEDICAL GROUP N.V. By:  

/s/ James A. Lightman

Name:   James A. Lightman Title:   Senior Vice President, General Counsel and
Secretary

 

4